DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as filed on 2/6/2020.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13, 18 and 20) in the reply filed on 3/7/2022 is acknowledged.
Claims 14-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation Note
Claim 18 (article) and 20 (display device) require the presence of a poly(imide-amide) copolymer of claim 1, and therefore both claims require a copolymer in the article (or in the display device) to have a group represented by instant chemical formula 1 (i.e., a protected amine group) at one of the two ends. This contrasts with an article as described in the instant specification on p 38, line 2 to p 39, line 7. In the method for preparing an article disclosed in the instant specification, the protected end group of formula 1 is thermally decomposed/deblocked and converted to an amine group of formula 15, and therefore, the final copolymer in the article described in the specification does not possess a group according to instant chemical formula 1. As a result of the deblocking of the protected amine group, an article produced according to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2017/0342224) in view of Ashibe et al (WO 2019/049517; English equivalent US 2020/0207915 cited herein).
As to claims 1-11 and 13, Chae discloses a poly(imide-amide) (PAI) copolymer suitable for a flexible display [0003]. Chae teaches that the PAI copolymer is a product of a reaction between a dianhydride, diamine and dicarbonyl compound, wherein the diamine includes TFDB, the dianhydride includes 6FDA and BPDA, and the dicarbonyl includes TPCl [0048].
In an example, Chae discloses reaction of TFDB and TPCl to form an amide oligomer-containing diamine [0089]:

    PNG
    media_image1.png
    157
    589
    media_image1.png
    Greyscale

Chae’s amide structural unit - formed from reaction of TFDB and TPCl - has a structure according to instant formula 7 (wherein Ar3 is unsubstituted phenylene and Ar4 has a structure as recited in claim 11). 
The diamine oligomer is then reacted with TFDB and dianhydrides including 6FDA and BPDA to form a poly(amic acid-amide) copolymer solution [0092] (i.e., a solution of the precursor of the PAI copolymer, corresponding to a composition as recited in claim 13). 
Chae’s amic acid structural unit - formed from reaction of anhydride groups from 6FDA and BPDA with amine groups from TFDB - have structures according to instant chemical formula 2 (wherein Ar1 comprises a group represented by instant chemical formula 4, wherein R10 comprises a single bond or -C(CF3)2-, as recited in instant claim 9, and wherein n7 and n8 are 0).
Chae discloses casting a solution of the poly(amic acid-amide), drying, and then heating the film to obtain a PAI (imidized) copolymer film [0093].
Chae fails to disclose a group represented by instant formula 1 at one of the two ends of the copolymer.
Ashibe discloses that polyimides are used as material for displays due to their excellent electrical, heat and mechanical properties [0003]. Ashibe teaches that it is common to form a film by applying a solution of polyamic acid and then convert it to polyimide by baking [0004]. (Ashibe names polyamic acid amide as an example of a polyimide precursor [0029].) Ashibe teaches that when a substrate of a flexible electronic device is produced, after a varnish is coated on a substrate, the varnish is preferably dried first under reduced pressure and then heated [0006], but that drying 
Ashibe teaches a polyimide precursor which contains a blocked terminal amino group (by a group Z as shown in formula 2) [0054], and which has a small change rate of viscosity during long term storage, and thus excellent storage stability [0061]. The molecular weight of the blocked polyamic acid of formula 2 can be kept low [0062], but when the polyamic acid is heated, Z is thermally decomposed to generate an amino group at the terminal end of the resin which can react with another resin having tetracarboxylic acid at the terminal end. As a result, when heated, a polyimide resin having a high degree of polymerization (and excellent in mechanical strength and bending resistance) can be obtained [0061]. Ashibe teaches di-tert-butyl dicarbonate (DIBOC) as the most preferred terminal amino group blocking agent [0103]. 
In light of Ashibe’s disclosure, when forming a film from a polyimide precursor (including PAI precursor), the person having ordinary skill in the art would have been motivated to block a terminal amino group of the resin with DIBOC in order to improve the storage stability of the precursor. Furthermore, the person having ordinary skill in the art would have recognized that the use of decreased pressure after casting a solution would increase the rate of solvent removal/drying, and therefore improve process efficiency. The person having ordinary skill in the art would have been further motivated, therefore, to block a terminal amino group of a polyimide precursor with 1 is a t-butoxy group and Ar2 has a structure as recited in claim 6.
As to claim 12, modified Chae suggests a PAI copolymer precursor according to claim 1, as set forth above. As discussed above, heating the copolymer having a blocked terminal amino group thermally decomposes the blocked amino group to generate a reactive amino group, which can then react with a tetracarboxylic end group (see Ashibe [0061]). Therefore, modified Chae suggests a PAI precursor wherein one end is an amino group blocked by DIBOC, and the other end is a tetracarboxylic group capable of reaction with the generated amino group after thermal decomposition (i.e., an anhydride group derived from 6FDA or BPDA, and therefore, a group represented by instant Chemical formula 8).
As to claims 18 and 20, modified Chae suggests a PAI copolymer precursor according to claim 1, as set forth above. Chae teaches that the PAI precursor can be partially or completely imidized before casting on a substrate to form a film [0072], and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RACHEL KAHN/           Primary Examiner, Art Unit 1766